Plaintiff in error was convicted in the district court of Haskell county of the crime of grand larceny and sentenced to imprisonment in the state penitentiary for three years. Judgment and sentence was pronounced and entered on the 4th day of January, 1910. From which judgment an appeal was taken by filing in this court on July 5th, 1910, a petition in error with case-made. Since the appeal was taken, before the final submission of the cause, to wit, April 29, 1911, plaintiff in error departed this life. His death having been suggested, the proceedings abate. It is therefore considered that the proceedings in this action do abate, and it is so ordered.